DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
Claims 1-20 are pending and have been examined in this Office Action.  This is the First Office Action on the Merits.  
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the disclosure.
Drawings
The drawings are objected to because they are flagged in the record as being drawings other than black and white line drawings.  It appears that the drawings have gray shading, for example in connecting lines.  See MPEP 608.02.V for drawing requirements.  The examiner recommends correcting the drawings to ensure all lines are solid black and then resubmitting all drawings to ensure each drawing is correctly labeled as a black and white line drawing in the record.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	
Claim Objections
Claims 2 and 3 are objected to because of the following informalities:    
In claim 2, line 2, “a road user of each of the different types” is confusing wording.  The Office recommends replacing it with “each road user”.  
In claim 2, line 4, “of the road user consists essentially of a movement indicator that” is confusing wording.  The Office recommends deleting this section, resulting in “the movement indicator is visible…”.  
In claim 3, line 2, it appears that “breaking” is a typo and should be “braking”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a vehicle" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation. 
Claim(s) 2-19 is(are) rejected because it(they) depend(s) on claim 1 and fail(s) to cure the deficiency(ies) above.  
Claim 2 recites the limitation "a vehicle" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation.
Claim 2 recites the limitation "a movement indicator" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation.
Claim(s) 3 is(are) rejected because it(they) depend(s) on claim 2 and fail(s) to cure the deficiency(ies) above.  
Claim 3 recites that the movement indicator is a winker light or a braking light, however, this limitation does not limit the movement indicator to belonging to a vehicle.  Therefore, it is indefinite how a pedestrian would have a winker light or a braking light, or what is meant by this limitation.  The Office recommends changing line 1 to read “wherein where the road user is a vehicle, the movement indicator…”.  
Claim 4 recites the limitation "the driver" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 18 recites the limitation "the environment" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 19 recites the limitation "the environmental information" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 20 recites the limitation "a vehicle" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7-11, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2015/0057869 to Healey et al.
As per claim 1, Healey discloses a method for driving a vehicle based on local driving patterns (Healey; At least the abstract), the method comprises:
receiving or generating local driving pattern information about driving patterns applied by different drivers at a certain location when facing different situations (Healey; At least paragraph(s) 13 and 35);
wherein the different situations comprise a combination of driving events and behavior patterns of road users of different types, the different types comprise a vehicle and a pedestrian; wherein the local driving pattern information comprises coarse contextual metadata regarding the different types, wherein a coarse contextual metadata regarding each road user of the different types consists essentially of the type of the road user and one or more motion related attributes of the road user (Healey; At least paragraph(s) 13, 22, 29, 30, 35, 39, and 49);
when at the certain location, sensing a vicinity of the vehicle to provide sensed information that captures one or more sensed road users (Healey; At least paragraph(s) 14, 30, 31, 36, and 48);
processing the sensed information to detect a current situation (Healey; At least paragraph(s) 14, 31, 38, and 48);
determining, based on the local driving pattern information, at least one local driving pattern that should be applied when facing the current situation (Healey; At least paragraph(s) 14, 40, and 41); and
determining at least one driving scheme based on the at least one local driving pattern; and implementing the at least one driving scheme by an autonomous driving module of the vehicle (Healey; At least paragraph(s) 14, 40, and 41).
As per claim 2, Healey discloses wherein the one or more motion related attributes of a road user of each of the different types consists essentially of a movement indicator of the road user (Healey; At least paragraph(s) 20-22, for example, each type of user has an attribute indicating their right of way to continue moving), wherein where the road user is a vehicle, the movement indicator of the road user consists essentially of a movement indicator that is visible and is indicative of an intended progress of the road user (Healey; At least paragraph(s) 21 and 38-40).
As per claim 4, Healey discloses wherein the local driving pattern information is about driving patterns applied by different drivers at each of multiple locations when facing different scenes; wherein the multiple locations comprise the certain location (Healey; At least paragraph(s) 35); and wherein the method comprises:
determining a current location of the multiple location in which the vehicle is located (Healey; At least paragraph(s) 30, 31, 40, and 41);
when in the current location, sensing the vicinity of the vehicle to provide sensed information (Healey; At least paragraph(s) 30, 31, 40, and 41);
processing the sensed information to detect the current scene (Healey; At least paragraph(s) 30, 31, 40, and 41);
determining, based on local driving pattern information related to the current location, at least one local driving pattern that should be applied when facing the current scene (Healey; At least paragraph(s) 38-41); and
determining at least one driving scheme based on the at least one local driving pattern (Healey; At least paragraph(s) 38-41).
As per claim 5, Healey discloses wherein the local driving pattern information is indicative of a typical speed range of vehicles at the certain location (Healey; At least paragraph(s) 38-42).
As per claim 7, Healey discloses wherein the local driving pattern information is indicative of a typical distance between vehicles at the certain location (Healey; At least paragraph(s) 50).
As per claim 8, Healey discloses wherein the local driving pattern information is indicative of an aggressiveness associated with the local driving patterns at the certain location (Healey; At least paragraph(s) 50).
As per claim 9, Healey discloses wherein the local driving pattern information is indicative of differences between the local driving patterns at the certain location (Healey; At least paragraph(s) 39).
As per claim 10, Healey discloses wherein the local driving pattern information is indicative of frequency of driving anomalies at the certain location (Healey; At least paragraph(s) 39).
As per claim 11, Healey discloses wherein the coarse contextual metadata regarding each road user of the different types belongs to a compact contextual signature of the road user; wherein the compact contextual signature of the road user consists essentially of the coarse contextual metadata, coarse location information regarding the road user, identifiers of other road users, and coarse situation information (Healey; At least paragraph(s) 21 and 22; at least (a) type (pedestrian, vehicle, etc.) and motion (yielding, fully stop at stop sign, etc.), (b) location has to be known to create locality specific policies, (c) other vehicles are identified, such as other vehicles at a stop sign and who goes first, and (d) environmental information, such as stop signs).
As per claim 20, Healey discloses a non-transitory computer readable medium for performing the method of claim 1.  Therefore, claim 20 is rejected using the same citations and reasoning as applied to claim 1.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Healey in view of U.S. Patent Application Publication 2020/0027351 to Gotoda et al.
As per claim 3, Healey discloses identifying movement indicators, such as aggression (Healey; At least paragraph(s) 21) in different situations, but does not explicitly disclose wherein the movement indicator is a winker light of the road user or a breaking light of the road user.
However, the above features are taught by Gotoda (Gotoda; At least paragraph(s) 43 and 101).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Gotoda into the invention of Healey with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Observing the actions of other vehicles and environment allows determination of vehicle actions and local driving patterns.  Observing movement indicators, such as the winker or braking lights of a vehicle, would allow additional information and better identification of the scene and the vehicle movements.  For example, the winker light could be used to create local driving patterns about whether vehicles fully stop at stop signs or yield to pedestrians when turning right.
Claim Rejections - 35 USC § 103
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Healey in view of U.S. Patent Application Publication 2021/0041248 to Li et al.
As per claim 4, Healey discloses providing assistance or autonomous driving based on local driving schemes (Healey; At least paragraph(s) 29), but does not explicitly disclose the details of the assisting, i.e., wherein the determining of the at least one driving scheme is followed by notifying the driver about the at least one driving scheme.
However, the above features are taught by Li (Li; At least paragraph(s) 176).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Li into the invention of Healey with the motivation of simple substitution of one known element for another to obtain predictable results. Transmitting an alert to the driver is a well-known method of assisting the driver to be made aware of something, such as local driving schemes.  It would be obvious to alert the driver to improve the user experience by ensuring the driver is aware of the local policy without overtaking control, which may startle the user.  
Claim Rejections - 35 USC § 103
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Healey in view of U.S. Patent Application Publication 2011/0087399 to Hyde et al.
As per claim 6, Healey does not explicitly disclose wherein the local driving pattern information is indicative of probability of trespassing of road segments at the certain location.
However, the above features are taught by Hyde (Hyde; At least paragraph(s) 64 and 69).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Hyde into the invention of Healey with the motivation of simple substitution of one known element for another to obtain predictable results. Certain locations may have areas that the vehicle is not allowed to travel in and including these areas in the local driving scheme would improve the user experience by avoiding tolls or other repercussions.  
Claim Rejections - 35 USC § 103
Claims 12, 13, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Healey in view of U.S. Patent Application Publication 20190311226 to Xiao et al.
As per claim 12, Healey discloses detecting nearby vehicle movement to autonomously drive the vehicle and compare to local policies, i.e., generating compact contextual signatures of the one or more road users (Healey; At least paragraph(s) 30-34);
Healey does not explicitly disclose feeding the compact contextual signatures to a machine learning process trained to estimate behaviors of road users of the different types based on compact contextual signatures of road users; and predicting, by the machine learning process, behaviors of the sensed road users.
However, the above features are taught by Xiao (Xiao; At least paragraph(s) 41).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Xiao into the invention of Healey with the motivation of simple substitution of one known element for another to obtain predictable results. Using machine learning to characterize behaviors allows facilitation without explicit programing and better prediction of the behaviors.  
As per claim 13, Healey discloses wherein compact contextual signature of a sensed road user of the one or more sensed road users consists essentially of (a) coarse contextual metadata regarding the sensed road user, (b) coarse location information regarding the sensed road user, (c) identifiers of other sensed road users, and (d) coarse situation information. (Healey; At least paragraph(s) 21 and 22; at least (a) type (pedestrian, vehicle, etc.) and motion (yielding, fully stop at stop sign, etc.), (b) location has to be known to create locality specific policies, (c) other vehicles are identified, such as other vehicles at a stop sign and who goes first, and (d) environmental information, such as stop signs).
As per claim 17, Healey discloses wherein the one or more motion related attributes of the sensed road user consists essentially of a movement indicator of the sensed road user (Healey; At least paragraph(s) 41 and 50).  
As per claim 18, Healey discloses wherein the coarse situation information comprises environmental metadata that illustrates segments of the environment (Healey; At least paragraph(s) 29; an intersection illustrates segments).
Claim Rejections - 35 USC § 103
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Healey, in view of Xiao as applied to claim 13, and in further view of U.S. Patent Application Publication 2017/0075036 to Pikhletsky et al.
As per claim 14, Healey discloses determining the location of a vehicle (Healey; At least paragraph(s) 21 and 30), but does not explicitly disclose wherein the coarse location information of a sensed road user of the one or more sensed road users consists essentially of (a) a segment in which the sensed road user is located, and (b) location of the sensed road user within the segment.
However, the above features are taught by Pikhletsky (Pikhletsky; At least paragraph(s) 31).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Pikhletsky into the invention of Healey with the motivation of simple substitution of one known element for another to obtain predictable results. Using one known method of localization in place of another would be within the skill of one in the art.  Using segment data and location within the segment may easier/better for planning when to decelerate/accelerate with respect to a stop sign, such as described in at least paragraph(s) 41 of Healey.  
As per claim 15, Healey does not explicitly disclose wherein the location information reflects a location of the sensed road user within the segment during a period that exceeds one second.
However, at the time of filing, it would have been obvious to one of ordinary skill in the art to have determined the appropriate setting necessary to carry out the method.  Using a period that exceeds a second would be necessary since vehicle actions, such as proceeding through stop signs (Healey; At least paragraph(s) 41) and following a vehicle (Healey; At least paragraph(s) 50), last longer than a second.  
Claim Rejections - 35 USC § 103
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Healey, in view of Xiao as applied to claim 13, and in further view of U.S. Patent Application Publication 2021/0248904 to Nguyen.
As per claim 16, Healey does not explicitly disclose wherein different segments are defined for different road lanes, wherein the different segments consists essentially of rectangular segments and curved segments.
However, the above features are taught by Nguyen (Nguyen; At least paragraph(s) 45, 54, and 113, and figure 3A).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Nguyen into the invention of Healey with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Defining the road segments would allow defining additional information about the road, such as direction or speed limit, which would help in determining how to control the vehicle, such as when to start stopping at an intersection, as discussed in at least paragraph(s) 41 of Healey.  
Claim Rejections - 35 USC § 103
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Healey, in view of Xiao as applied to claim 18, and in further view of U.S. Patent Application Publication 2008/0071465 to Chapman et al.
As per claim 19, Healey discloses determining environmental information, but does not explicitly disclose wherein the environmental information consists essentially of (a) segments coarse dimensional information, (b) segments orientation, (c) legal limitations information, and (d) exit information regarding allowable exit directions from segments.
However, the above features are taught by Chapman (Chapman; At least paragraph(s) 58).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Chapman into the invention of Healey with the motivation of simple substitution of one known element for another to obtain predictable results. How and using what information to characterize a segment would be within the skill of one in the art.  Testing of different information and deciding the best information and format for a particular use/invention would be within the skill of and obvious to one in the art based on needs, storage space, processing power, design choice, etc. 
Response to Arguments
Applicant’s arguments, see page 6, filed 07/25/2022, with respect to claim objections and rejections under 35 U.S.C. 101 and 112(b), except for claims 18 and 19, have been fully considered and are persuasive.  The claim objections and 35 U.S.C. 101 and 112(b) rejections, except for claims 18 and 19 under 35 U.S.C. 112(b), have been withdrawn. 
Applicant's arguments filed 07/25/2022 with respect to the drawing objections and 35 U.S.C. 112(b) rejections of claims 18 and 19 have been fully considered but they are not persuasive. There do not appear to be any amendments or arguments specifically addressed to these objections/rejections.
Applicant's arguments, see pages 6-7, filed 07/25/2022, have been fully considered but they are not persuasive. With respect to Applicant's arguments that Healey does not disclose motion related attributes of pedestrians, the examiner respectfully disagrees.  As discussed in the rejection above, Healey discloses receiving or generating local driving pattern information about situations where pedestrians are a factor.  For example, in at least paragraph(s) 24, situations involving vehicles and pedestrians, and the behavior pattern of each are used to determined local driving pattern information about right-of-way.  This information is then stored and used later when detecting pedestrians (paragraph(s) 29) to determine which type of road user is attributed the right-of-way to move and which road user must stop.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362. The examiner can normally be reached M-Th 5:30am-3:00pm F 5:30-9:00 am ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David P. Merlino/           Primary Examiner, Art Unit 3669